Ragan, C.
Emma L. Van Etten sued Dell R. Edwards in the district court of Douglas county for damages for the latter’s failure to release and discharge of record three certain chattel mortgages. Mrs. Van Etten alleged that she had executed *58and delivered these mortgages to Mrs. Edwards; that she had fully performed all the conditions of the mortgages, and that Mrs. Edwards had refused and neglected for the space of ten days to discharge the same .of record after being duly requested so to do. Mrs. Edwards had a verdict and judgment, and Mrs. Van Etten has prosecuted to this court a petition in error.
The only point made in the motion for a new trial, and the only assignment of error here, is that the verdict is not supported by sufficient evidence. It would subserve no useful purpose to quote this evidence or any of it. We have carefully studied it, and we cannot agree with counsel for the plaintiff in error that the verdict rendered .lacks evidence to support it. The judgment must be and is accordingly
Affirmed.
Irvine, C,, not sitting.